Title: To Thomas Jefferson from John Hamilton, 11 October 1791
From: Hamilton, John
To: Jefferson, Thomas



Sir
Norfolk Octr. 11th. 1791.

Hearing of your arrival in the flourishing State of Virginia, I take the earliest opportunity to congratulate you on the very agreeable excursion which I understand you have recently made to the Eastern States, and to assure you that I most sincerely rejoice on being informed that you are in good health.
As Great Britain and America have not yet entered into a Convention for the purpose of defining and establishing the functions and Privileges of their respective Consuls it seems a matter of doubt, with some people, whether Consuls recognized and acting by permission have the same powers as those appointed in Virtue of a Convention; while others are of opinion that those Recognized and Admitted have more extensive privileges than if they were confined to Articles established by a Convention for their particular Government, because, where there is no Convention the Laws and Customs of Nations and of Merchants, must be the Rule of their Conduct.
It is my most earnest wish to avoid Altercation, and not to extend the Consular powers in any case whatever, beyond it’s proper limits, and would therefore esteem it a very great favor to be honored with your Opinion how far You concieve those powers extend? Whether Consuls Recognized and Admitted (where there is no Convention) are to be guided by the Laws and Customs of Nations and Merchants? And in what cases amenable to the Laws of the Country in which they reside. I have the honor to be, with the greatest Respect & Esteem, Sir, Your most Obedt. & most Hble Servant,

Jno: Hamilton

